DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/14/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/17/2021 listed below have been reconsidered as indicated.
a)	Any objection or rejections of claims 13 and 14 are rendered moot in view of the cancellation of the claims.

b)	The rejections of claims 7-12 under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more are withdrawn in view of the required use of a set of primers and a set of probes that each consist of the respectively recited SEQ ID NOs, which add significantly more to the abstract ideas set forth in the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The drawings were received on 4/28/2019.  While the drawings were previously reviewed, it is determined these drawings are not accepted.
The clarity of the text of the figures is not suitable for publication purposes. The text is highly pixelated and small in size such that it is not clearly legible. The contrast . 

Claim Objections
Claim 7 is objected to because of the following informalities:  as amended the claim recites “respectively, wherein wherein the predetermined…” starting in line 29, rather than “respectively, wherein the predetermined…”.
Appropriate correction is required.

Claim Interpretation
Claim 7 is drawn to methods “for providing information to predict prognosis of stage II and III gastric cancer”. However, the active method steps do not explicitly require a step of “providing” any information. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of “for providing information to predict prognosis of stage II and III gastric cancer" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as requiring the steps that are discussed below. The claimed steps are interpreted as being sufficient for caring out the intended purpose as laid out in the preamble of the claim.
	The first step is measuring mRNA expression levels of a prognosis or chemotherapy responsiveness-related marker gene group (hereafter marker gene 
	The second step is calculating the delta-Cq values of the marker gene group using Equation 1, which is:
	delta-Cq = (an average Cq value of reference genes comprising ACTB, ATP5E, GPX1, UBB and HPRT1) – (Cq value of a gene of the marker gene group).

Cq is interpreted in view of para. 62 as being a “cycle quantitation” value.
	The third step is using the predetermined reference final threshold values of the reference prognosis or chemotherapy responsiveness-related marker genes in determining a “group” as a good prognostic group or “Prognostic Cluster I” when delta-Cq values of GZMB and WARS in the biological sample are higher than the final threshold values of predetermined reference GZMB and WARS, which the claim specifies are -5.18 and -2.14, respectively.
	The fourth step is using the predetermined reference final threshold values of the reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as an intermediate prognostic group or “Prognostic Cluster II” when 
	The fifth step is using the predetermined reference final threshold values of the reference prognosis or chemotherapy responsiveness-related marker genes in classifying a “group” as a bad prognostic group or “Prognostic Cluster III” when at least one delta-Cq of GZMB and WARS of the biological sample is lower than the final threshold values of predetermined reference GZMB and WARS and the delta-Cq value of SFRP4 in the biological sample is higher than the final threshold value of predetermined reference SFRP4.
	The claim specifies how the final threshold values are calculated using a series of steps.
	Prognostic Clusters I, II and III are grouped based on overall 5-year survival rates (para. 111) and disease-free survival rates (para. 113). See also, para. 122.

	Claim 8 depends from claim 7 and further limits the type of biological sample required by the claim.

	Claim 9 depends from claim 7 and further limits how the measurement of mRNA expression levels is carried out.


If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of “for providing information for predicting chemotherapy responsiveness of stage II or III gastric cancer" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as requiring the steps that are discussed below. The claimed steps are interpreted as being sufficient for caring out the intended purpose as laid out in the preamble of the claim.
	The first step is measuring mRNA expression levels of a prognosis or chemotherapy responsiveness-related marker gene group (hereafter marker gene group) consisting of WARS, GZMB, CDX1 and SFRP4 and a reference gene group consisting of ACTB, ATP5E, GPX1, UBB and HPRT1 within a biological sample obtained from tumor of stage II or III gastric cancer. The step is interpreted in view of para. 45 of the instant specification which describes measurement of an mRNA expression level as a measurement of an mRNA level by a process of confirming mRNA expression of genes in a biological sample to predict probability of prognosis or chemotherapy response of advanced gastric cancer. The step is interpreted as requiring an assay or technique that detects and quantifies the amount of the mRNA for the 
	The second step is to calculate the delta-Cq values of the marker gene group using Equation 1, which is:
delta-Cq  =  (an average Cq value of reference genes comprising ACTB, ATP5E, GPX1, UBB and HPRT1)  –  (Cq value of a gene of the marker gene group).

Cq is interpreted in view of para. 62 as being a “cycle quantitation” value.
	The third step using the predetermined reference final threshold values of the reference prognosis or chemotherapy responsiveness-related marker genes in determining a “group” as a non-chemotherapy-responder group or “Predictive Cluster R” when delta-Cq values of GZMB and WARS in the biological sample are higher than the final threshold values of predetermined reference GZMB and WARS, which the claim specifies are -5.18 and -2.14, respectively.
	The fourth step is using the predetermine reference final threshold values of the reference prognosis or chemotherapy responsiveness-related marker genes in determining a “group” as a non-chemotherapy-responder group or “Predictive Cluster R” when at least one delta-Cq of GZMB and WARS of the biological sample is lower than the than the final threshold values of predetermined reference GZMB and WARS.
	The fifth step is using the predetermined reference final threshold values of the reference prognosis or chemotherapy responsiveness-related marker genes in determining a “group” as a chemotherapy-responder group or “Predictive Cluster S” when at least one delta-Cq of GZMB and WARS of the biological sample is lower than the final threshold values of predetermined reference GZMB and WARS and the delta-
	The claim specifies how the final threshold values is calculated using a series of steps.
	Predictive Cluster R and S are grouped based on XELOX adjuvant chemotherapy responsiveness (para. 122,134, 135 and 137).

	Claim 11 depends from claim 10 and further limits the type of biological sample required by the claim.

	Claim 12 depends from claim 10 and further limits how the measurement of mRNA expression levels is carried out.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are modified rejections clarifying the examiners position.
Regarding claim 7, the claim requires measuring mRNA expression levels from a biological sample obtained from a tumor of “stage II and III” gastric cancer. It is unclear what type of tumor is both a stage II and a stage III within the context of gastric cancer. Stage II and Stage III are art recognized terms that describe two different types defined by the stage of gastric cancer, i.e. a tumor is either stage but not both.
The claim language is contrasted with that of claim 10 which states “in a biological sample obtained from a tumor of a stage II or III gastric cancer”.
Regarding claim 7, in line 12, the claim recites “the predetermined reference final threshold values”. The recitation lacks proper antecedent basis as the claim fails to previously set forth any “predetermined reference final threshold values”. 
Regarding claim 7, in line 14 and 21, the claim recites “determining a group”. It is unclear what is being determined in regards to “a group”. The claim does not specify what constitutes “a group”? Is the “group” the biological sample? Is it the tumor of stage II and III gastric cancer? It is unclear how a “group” is related to the measured mRNA expression levels.
Furthermore, it is unclear how a single set of delta-Cqs from a single biological sample, as required by the claim, may be determined as three separate “groups”. It is unclear if the claim implicitly requires a plurality of delta-Cqs from a plurality of biological samples that have their mRNA expression levels measured, which then separately can be grouped.

Regarding claim 7, the claim recites three determining steps, “determining a group as a good prognostic group”, “determining a group as an intermediate prognostic group…and a group as a bad prognostic group”, that are not listed as being alternatives to one another. It is unclear how three different groups may be determined, especially when all steps of “determining a group” are based on the same calculated set of delta-Cqs.
It is suggested the “determining” steps be listed as alternatives or have the claim specify one of the three determining steps is performed in any given embodiment.
	Regarding claim 7, the claim describes how “the predetermined reference final threshold values are calculated”. It is unclear if the description sets forth a series of steps that are required to be performed as part of the claimed method or if the description simply sets forth the source of the predetermined reference final threshold values, i.e. -2.14, -5.18, -2.69 and -3.63 for WARS, GZMB, CDX1 and SFRP4, respectively. For example, it is unclear if the claim requires at least the following steps:
“obtaining [delta-Cq] values according to mRNA expression levels of the prognosis or chemotherapy responsiveness-related marker genes consisting of WARS, GZMB, CDX1 and SFRP4 from a plurality of tumor tissue samples of stage II or stage III gastric cancer for which statistical calculations are possible; and
calculating an adaptive regression value per gene, which are -2.54, -5.58, -3.59 and -4.53, for WARS, GZMB, CDX1 and SFRP4, respectively.

	If applicant does not intend the steps of how the “predetermined reference final threshold values” are calculated to be required as part the claimed method, it is suggested the “wherein” clause describing them be deleted and have the claim simply define the predetermined reference final threshold values as -2.14, -5.18, -2.69 and -3.63, for WARS, GZMB, CDX1 and SFRP4, respectively.
	Claims 8-9 depend from claim 7 and are rejected for the same reason.
Regarding claim 10, in line 12, the claim recites “the predetermined reference final threshold values”. The recitation lacks proper antecedent basis as the claim fails to previously set forth any “predetermined reference final threshold values”. 
Regarding claim 10, in line 14 and 21, the claim recites “determining a group”. It is unclear what is being determined in regards to “a group”. The claim does not specify what constitutes “a group”? Is the “group” the biological sample? Is it the tumor of stage II and III gastric cancer? It is unclear how a “group” is related to the measured mRNA expression levels.
Furthermore, it is unclear how a single set of delta-Cqs from a single biological sample, as required by the claim, may be determined as three separate “groups”. It is unclear if the claim implicitly requires a plurality of delta-Cqs from a plurality of biological samples that have their mRNA expression levels measured, which then separately can be grouped.

Regarding claim 10, the claim recites three determining steps, “determining a group as a non-chemotherapy-responder group”, “determining a group as a non-chemotherapy-responder group…and a group as a chemotherapy-responder group”, that are not listed as being alternatives to one another. It is unclear how three different groups may be determined, especially when all steps of “determining a group” are based on the same calculated set of delta-Cqs.
It is suggested the “determining” steps be listed as alternatives or have the claim specify one of the three determining steps is performed in any given embodiment.
	Regarding claim 10, the claim describes how “the predetermined reference final threshold values are calculated”. It is unclear if the description sets forth a series of steps that are required to be performed as part of the claimed method or if the description simply sets forth the source of the predetermined reference final threshold values, i.e. -2.14, -5.18, -2.69 and -3.63 for WARS, GZMB, CDX1 and SFRP4, respectively.
	If the description sets forth a series of steps that are required to be performed, it is unclear what the scope of the claim is if the predetermined reference final threshold values calculated are different from those recited in the claims for WARS, GZMB, CDX1 and SFRP4, i.e. -2.14, -5.18, -2.69 and -3.63, respectively.
	If applicant does not intend the steps of how the “predetermined reference final threshold values” are calculated to be required as part the claimed method, it is suggested the “wherein” clause describing them be deleted and have the claim simply 
	Claims 11-12 depend from claim 10 and are rejected for the same reason.

The following are new rejections necessitated by the amendments to the claims.
Regarding claim 7, in line 7, the claim recites “the agents”. The recitation lacks proper antecedent basis as the claim fails to previously set forth any “agents” as a claim element.
Regarding claim 7, in line 20, the claim recites in regards to the delta-Cq value of at least one of GZMB and WARS is “lower than the predetermined reference final threshold value of each of GZMB and WARS”. It is unclear if applicant intends the claim to encompass the level of GZMB being lower than the predetermined reference final threshold value of both of GZMB and WARS and the level of WARS to be lower than the predetermined reference final threshold value of both of GZMB and WARS.
Claims 8 and 9 depend from claim 7 and are rejected for the same reason.
Regarding claim 10, starting in line 6, the claim recites “the agents”. The recitation lacks proper antecedent basis as the claim fails to previously set forth any “agents” as a claim element.
Regarding claim 10, in line 20, the claim recites in regards to the delta-Cq value of at least one of GZMB and WARS is “lower than the predetermined reference final threshold value of each of GZMB and WARS”. It is unclear if applicant intends the claim to encompass the level of GZMB to be lower than the predetermined reference final 
Claims 11 and 12 depend from claim 10 and are rejected for the same reason.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634